DETAILED ACTION
This action is in response to amendments received in an RCE dated 9/19/2022. Claims 1-10 were previously pending. Claims 1, 5 and 9 have been amended. A complete action on the merits of claims 1-10 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Drawings
The drawings are objected to because not all elements in the drawings are numbered or have corresponding reference numbers in the specification, see the annotated drawing of Fig. 2 below (from the corrected drawings received on 5/2/2022).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    634
    646
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 2, 5 and 9 recite the limitation “the polymer mat has a porosity of between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            ” and depending from them claims 3, 6 and 10 recite the limitation “wherein between 10 and 90 percent of the electrode is exposed”. Although this limitation is presented in the specification, it is at most unclear how a polymer mat of this invention can have a porosity of between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            . First, it is unclear how the porosity is measured. As defined by American Heritage Dictionary porosity is “1. The state or property of being porous. 2. A structure or part that is porous. 3. The ratio of the volume of all the pores in a material to the volume of the whole”. The unit of porosity is a percentage of pores to volume in a whole.  Furthermore, it appears as though applicant is defining the porosity as the area between the stands; however, the area between the strands is not porosity. Although the area between the stands might somehow be defined as pores in the substrate and it might be used to calculate the porosity of the substrate, it is different than the porosity itself. It is noted that the width of the polymer strands is given to be between 1-100 micrometers; therefore to have the spacing between the strands to be between                                 
                                    6
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            10
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             and                                 
                                    2.5
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            7
                                        
                                    
                                     
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            , it appears the density is so high that it completely covers the electrode; therefore, it is unclear how the percentage of the electrode exposed directly to the tissue can be between 10-90%. Moreover, it is unclear as what the polymer mat is porous to? Liquid? Gas? Current? Clarification and appropriate correction is required.  
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 3, 6 and 10 recite the limitation "wherein between 10 and 90 percent of the electrode is exposed" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Since each independent claims, 1, 4 and 8 on which claims 3, 6 and 10 depend on introduce the limitation “at least one electrode”, it is at most unclear what “the electrode” is referring to. Furthermore, it is at most unclear what or how between 10 and 90 percent of the electrode is exposed to. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US Pub. No. 2007/0129726) in view of Scheuermann (US Pub. No. 2010/0241204).
Regarding Claim 1, Eder teaches an electrosurgical device, comprising:
a pair of jaws that are closeable about a vessel to be treated ([0035], specifically “exemplary shapes include opposing jaws, cylinder, probe, flat pads, etc. In this regard, the electrodes may be configured in any manner suitable for engaging a tissue surface” and Figs. 2-5);
at least one electrode (E1-E4, R1-R2) supported by one of the pair of jaws (Figs. 2-5); and
a polymer mat coating a portion of the at least one electrode that is exposed to the vessel when the pair of jaws are closed about the vessel (dielectric layer coating a portion of the at least one electrodes E1-E4 as seen in Figs. 2-5, [0037] and [0077]), 
although Eder teaches “These dielectric layers can be thin coats of polymers, such as Teflon, metal oxides, such as titanium, tungsten, or tantalum or ceramics. To obtain adequate capacitance these layers may be in the micron range of thickness” in [0077], Eder is not specific in wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers.
In the same field of invention, Scheuermann teaches a method of “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056] and “he fibers are made of a heat-shrinkable material such as polytetrafluoroethylene ("PTFE") (also known by its most common brand name: Teflon.RTM.)” in [0057].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a plurality of nanofibers or strands of fibers having an average width of between 1 and 100 micrometers in view of the teachings of Scheuermann in order to better aid current and energy passing to tissue while providing insulative and non-sticking property of the electrode to tissue (“the high voltage electrode 46, includes a porous composite coating that inhibits tissue in-growth and/or attachment to the electrode surface” see [0048] of Scheuermann). 
Regarding Claim 3, Eder teaches wherein between 10 and 90 percent of the electrode is exposed (since the four active electrodes are coated with the dielectric as shown in Figs. 2-5 of Eder, while the return electrodes are not coated, about 50% of the electrode in a whole E1-E4 and R1-R2 is exposed).
Regarding Claim 4, Eder teaches a method of coating an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws ([0035], specifically “exemplary shapes include opposing jaws, cylinder, probe, flat pads, etc. In this regard, the electrodes may be configured in any manner suitable for engaging a tissue surface” and Figs. 2-5) and at least one electrode (E1-E4, R1-R2) supported by one of the pair of jaws (Figs. 2-5); and
positioning a polymer mat in covering relation a portion of the at least one electrode (dielectric layer coating a portion of the at least one electrodes E1-E4 as seen in Figs. 2-5, [0037] and [0077]), 
although Eder teaches “These dielectric layers can be thin coats of polymers, such as Teflon, metal oxides, such as titanium, tungsten, or tantalum or ceramics. To obtain adequate capacitance these layers may be in the micron range of thickness” in [0077], Eder is not specific in wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers.
In the same field of invention, Scheuermann teaches a method of “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056] and “he fibers are made of a heat-shrinkable material such as polytetrafluoroethylene ("PTFE") (also known by its most common brand name: Teflon.RTM.)” in [0057].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a plurality of nanofibers or strands of fibers having an average width of between 1 and 100 micrometers in view of the teachings of Scheuermann in order to better aid current and energy passing to tissue while providing insulative and non-sticking property of the electrode to tissue (“the high voltage electrode 46, includes a porous composite coating that inhibits tissue in-growth and/or attachment to the electrode surface” see [0048] of Scheuermann). 
Regarding Claim 7, Eder in view of Scheuermann teaches wherein the step of positioning a polymer mat in covering relation a portion of the at least one electrode comprising the step of electrospinning a polymer solution to form the plurality of polymer fibers ([0054] of Scheuermann).
Regarding Claim 8, Eder teaches a method of preventing the adhesion of tissue to an electrosurgical device, comprising the steps of:
providing an electrosurgical device having a pair of jaws ([0035], specifically “exemplary shapes include opposing jaws, cylinder, probe, flat pads, etc. In this regard, the electrodes may be configured in any manner suitable for engaging a tissue surface” and Figs. 2-5), at least one electrode (E1-E4, R1-R2) supported by one of the pair of jaws (Figs. 2-5), and a polymer mat in covering relation a portion of the at least one electrode (dielectric layer coating a portion of the at least one electrodes E1-E4 as seen in Figs. 2-5, [0037] and [0077]), 
closing the electrosurgical device about a portion of tissue to be treated (Figs. 2-6); and
energizing the electrosurgical device to accomplish a surgical procedure without adhesion of the tissue to the electrode ([0030]-[0034] and [0073]-[0077]);
although Eder teaches “These dielectric layers can be thin coats of polymers, such as Teflon, metal oxides, such as titanium, tungsten, or tantalum or ceramics. To obtain adequate capacitance these layers may be in the micron range of thickness” in [0077], Eder is not specific in wherein the polymer mat comprises a plurality of polymer fibers having an average width of between 1 and 100 micrometers.
In the same field of invention, Scheuermann teaches a method of “coating comprises a polymeric nanofiber mesh” disposed on an electrode [0005] and further teaches “The polymeric nanofiber material may include fibers having a diameter ranging from about 10 nm to about 1,000 nm. An exemplary polymeric material from which the nanofiber mesh is derived includes polyetheretherketone ("PEEK"). Alternatively, the nanofibers may be made of polyurethane, polystryrene, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, or any other known polymers that can be used in nanofibers” formed by electrospinning fibers on a conductive surface of an electrosurgical instrument, see [0054] and “The fibers can have a diameter ranging from about 0.01 .mu.m to about 10 .mu.m” in [0056] and “he fibers are made of a heat-shrinkable material such as polytetrafluoroethylene ("PTFE") (also known by its most common brand name: Teflon.RTM.)” in [0057].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a plurality of nanofibers or strands of fibers having an average width of between 1 and 100 micrometers in view of the teachings of Scheuermann in order to better aid current and energy passing to tissue while providing insulative and non-sticking property of the electrode to tissue (“the high voltage electrode 46, includes a porous composite coating that inhibits tissue in-growth and/or attachment to the electrode surface” see [0048] of Scheuermann). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on Hooven applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794